Citation Nr: 0631033	
Decision Date: 10/03/06    Archive Date: 10/10/06

DOCKET NO.  03-35 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, claimed as post-traumatic stress disorder (PTSD).    

2.  Entitlement to service connection for hearing loss.  

3.  Entitlement to an increased evaluation for left hand 
status-post dislocated fracture of carpal and metacarpal 
joints of the thumb, index, middle, ring and small fingers, 
currently evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for limitation of 
motion of the left wrist due to residuals of hand injury, 
with arthritis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which denied the benefits sought on 
appeal.  (The claims file is associated with the San Juan, 
the Commonwealth of Puerto Rico, RO.)  The veteran, who had 
active service from October 1981 to April 1985, appealed that 
decision to the BVA and the case was referred to the Board 
for appellate review.

In April 2006 correspondence, the veteran stated that he was 
afraid of losing his job at the United States Postal Service 
due to his service-connected disabilities.  This statement 
constitutes an informal claim for a total disability 
evaluation based on individual unemployability.  This claim 
has not been adjudicated or developed for appellate review 
and it is referred to the RO for appropriate action.

In addition, the veteran's representative asserted in May 
2006 correspondence that although in February 2004 the RO 
conducted a de novo review of the issue of entitlement to 
additional compensation for a dependent during vocational 
rehabilitation, it did not issue a Statement of the Case.  

The record before the Board does not contain a copy of the 
February 2004 determination.  It does contain an August 2002 
RO letter denying additional compensation for a dependent 
during vocational rehabilitation training.  In September 
2005, the veteran submitted a photocopy of a June 2003 Notice 
of Disagreement (NOD) with the August 2002 RO letter.  The 
claims file does not contain an original copy of the June 
2003 NOD.  The photocopy of the June 2003 NOD does not show 
when or if the original was submitted to the RO.  

The Board finds it significant that the veteran's September 
2005 correspondence also included a photocopy of his June 
2003 NOD with the rating decision on appeal.  The fact that 
the claims file does contain this original NOD suggests that 
the veteran submitted the NOD with respect to the dependents 
compensation claim as well.  However, based on the record 
before the Board, this cannot be determined.  At any rate, as 
the issue of entitlement to additional compensation for a 
dependent during vocational rehabilitation training has not 
been developed for appellate review, the Board refers it to 
the RO for appropriate development.  Such development should 
include a search for the veteran's vocational rehabilitation 
file, if available, and a determination as to whether it 
contains a timely NOD with respect to the to August 2002 
denial letter.


REMAND

A preliminary review of the record discloses that the 
veteran's representative asserted in correspondence dated in 
March 2004 and May 2006 that the veteran's service-connected 
conditions had increased in severity and required additional 
VA examination.  The Board notes that the most recent VA 
examination of the service-connected disabilities was 
conducted in June 2001.  The Court of Appeals for Veterans 
Claims (Court) has held that when a veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a new 
examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 
(1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).

The veteran also submitted additional pertinent medical 
records from the Orlando VA Outpatient Clinic (VAOPC) in 
April 2006.  He explained that he was presently receiving 
medical treatment there.  The veteran did not submit a waiver 
of initial consideration of this evidence by the RO.  In 
light of Disabled Am. Veterans (DAV) v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed.Cir. 2003) and VAOPGCPREC 1-2003, 
69 Fed. Reg. 25177 (2004), the Board finds that the RO should 
consider the additional medical evidence prior to the Board's 
appellate review of the issues on appeal.  

Further, the fact that the claims file does not include any 
other records from the Orlando VAOPC suggests that there are 
outstanding VA treatment records which must be obtained.  VA 
has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A.  § 5103A; 38 
C.F.R. § 3.159(c)(2) (2005).  There are also heightened 
obligations to assure that the record is complete with 
respect to Federal Government records.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  VA treatment records are deemed to be 
constructively of record in proceedings before the Board.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

In the April 2006 correspondence, the veteran also stated 
that he was afraid of losing his current job with the United 
States Postal Service due to his service-connected 
disabilities.  This statement suggests the existence of 
employment records that would support the veteran's claim for 
increased evaluations.  

Lastly, the record does appear to reflect that the veteran 
was provided the notice contemplated by U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) in connection with his two claims 
for increased evaluations.  In this regard, the March 2001 
letter to the veteran provided him information about his 
claims for service connection, but not his claims for 
increased evaluations.  As such, this matter should be 
addressed prior to final appellate review.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran when 
further action on his part is required.  Accordingly, thi 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), s case is 
REMANDED for the following action:

1.  The RO should provide the veteran 
notice consistent with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in connection with his 
claims for increased evaluations.  

2.  The RO should obtain and associate 
with the claims file copies of all 
medical records located at the Orlando 
VAOPC, which have not been previously 
secured.

3.  After obtaining any necessary 
authorization, the RO should obtain 
from the United States Postal Service 
any employment records showing time 
missed for medical appointments or 
health reasons, inability to perform 
certain tasks, performance reviews, or 
any other information relevant to his 
increased evaluation claims.  

4.  The veteran should be afforded an 
examination by an appropriate examiner to 
determine the nature and current level of 
severity of the veteran's service-
connected left hand and left wrist 
disabilities.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished, and complaints and clinical 
findings should be reported in detail.  
The examination should comply with AMIE 
protocols for the appropriate 
examinations.  A clear rationale for all 
opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence, to include all evidence associated with 
the claims file since the October 2003 Statement of the Case.  
If the benefits sought are not granted, the veteran and his 
representative should be furnished a Supplemental Statement 
of the Case, and be afforded a reasonable opportunity to 
respond before the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


